    Case 2:17-cv-00959-APG-BNW Document 70 Filed 11/19/19 Page 1 of 2


1     LEW BRANDON, JR., ESQ.
      Nevada Bar No. 5880
2     BRANDON | SMERBER LAW FIRM
3     139 East Warm Springs Road
      Las Vegas, Nevada 89119
4     (702) 380-0007
      (702) 380-2964 – facsimile
5     l.brandon@bsnv.law
6
      Attorneys for Defendant,
      ALBERTSONS, LLC
7
      ALEX J. DE CASTROVERDE, ESQ.
8     Nevada Bar No. 6950
      ORLANDO DE CASTROVERDE, ESQ.
9
      Nevada Bar No. 7320
10    KIMBERLY VALENTIN, ESQ.
      Nevada Bar No. 12509
11    DE CASTROVERDE LAW GROUP
      1149 South Maryland Parkway
12
      Las Vegas, Nevada 89104
13    (702) 383-0606
      (702) 383-8741 – Facsimile
14    alex@decastroverdelaw.com
      orlando@decastroverdelaw.com
15
      Attorneys for Plaintiff,
16    SILVIA SANDOVAL

17                         UNITED STATES DISTRICT COURT
                                DISTRICT OF NEVADA
18

19     SILVIA SANDOVAL,
                                            CASE NO.: 2:17-cv-00959-APG-PAL
20           Plaintiff,
21
       v.
22
       ALBERTSONS, LLC d/b/a
23     ALBERTSONS; DOES I – X, and ROE
       CORPORATIONS I - X, inclusive,
24

25           Defendants.

26
                                JOINT STATUS REPORT
27

28




                                     Page 1 of 2
    Case 2:17-cv-00959-APG-BNW Document 70 Filed 11/19/19 Page 2 of 2


1            Pursuant to this Court’s Minute Order #69, Defendant, ALBERTSONS, LLC., by and
2     through its counsel of record, and Plaintiff, SILVIA SANDOVAL, by and through her counsel of
3
      record, submit this Joint Status Report.
4
                                           STATUS OF ACTION
5

6
             1.       The respective parties have globally resolved the above entitled matter on

7     September 27, 2019. The Court ordered that the parties submit a Stipulation and Order to Dismiss

8     this Matter With Prejudice, Leaving No Remaining Parties, on or before November 22, 2019.
9
      However, the respective parties need additional time to complete the settlement and obtain the
10
      settlement documents. Therefore, the parties are requesting an additional 60 days to submit
11
      Stipulation and Order to Dismiss this Matter With Prejudice, Leaving No Remaining Parties.
12

13     Dated this 19th day of November, 2019.

14     DE CASTROVERDE LAW GROUP                        BRANDON | SMERBER LAW
                                                       FIRM
15

16     /s/ Kimberly Valentin, Esq.                     /s/ Lew Brandon, Jr., Esq.
       ALEX J. DE CASTROVERDE, ESQ.                    LEW BRANDON, JR., ESQ.
17     Nevada Bar No. 6950                             Nevada Bar No. 5880
       ORLANDO DE CASTROVERDE, ESQ.                    139 East Warm Springs Road
18
       Nevada Bar No. 7320                             Las Vegas, Nevada 89119
19     KIMBERLY VALENTIN, ESQ.                         (702) 380-0007
       Nevada Bar No. 12509                            (702) 380-2964 – facsimile
20     1149 South Maryland Parkway                     l.brandon@bsnv.law
       Las Vegas, Nevada 89104                         Attorneys for Defendant,
21
       Attorneys for Plaintiff,                        ALBERTSONS, LLC
22     SILVIA SANDOVAL

23
                            IT IS SO ORDERED
24

25                          DATED: December 02, 2019
26

27

28                          __________________________________________________
                            BRENDA WEKSLER
                            UNITED STATES MAGISTRATE JUDGE


                                                 Page 2 of 2
